Exhibit 10.86

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

            THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made
and entered into as of this 28th day of February 2003, among MILLER INDUSTRIES,
INC., a Tennessee corporation (“Parent”), each of the other Subsidiaries of
Parent listed on the signature page hereto (together with Parent, collectively,
“Borrowers”), the Lenders party to this Amendment (the “Lenders”), THE CIT
GROUP/BUSINESS CREDIT, INC., as Collateral Agent, and BANK OF AMERICA, N.A., as
Administrative Agent, Syndication Agent, Existing Titled Collateral Agent and
Letter of Credit Issuer (in such capacity, together with the Collateral Agent,
the “Agents”).

W I T N E S S E T H:

            WHEREAS, Borrowers, the Lenders and the Agents entered into that
certain Credit Agreement, dated as of July 23, 2001, pursuant to which the
Lenders agreed to make certain loans to Borrowers (as amended, modified,
supplemented and restated from time to time, the “Credit Agreement”); and

            WHEREAS, the Borrowers, the Lenders and the Agents desire to make
certain amendments to the Credit Agreement on the terms and conditions set forth
herein.



            NOW, THEREFORE, in consideration of the foregoing premises, and
other good and valuable consideration, the receipt and legal sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:

            1.         All capitalized terms used herein and not otherwise
expressly defined herein shall have the respective meanings given to such terms
in the Credit Agreement.

           2.         Annex A to the Credit Agreement shall be amended by
amending the text of subsection (c)(ii)(C) of the definition of Miller Borrowing
Base by deleting the date “February 28, 2003” and inserting in lieu thereof the
date “March 31, 2003.”

            3.         Annex A to the Credit Agreement shall be amended by
amending the definition of Maximum RoadOne Revolver Amount by:

                        (a)        amending the text of subsection (b)(iv) by
deleting the text “February 28, 2003,” inserting in lieu thereof the text “March
31, 2003, and”

                        (b)        deleting the text of subsection (b)(v) in its
entirety.

            4.         Representations, Warranties and Covenants of Borrowers.
To induce Agent and Lenders to enter into this Amendment, each Borrower hereby
represents, warrants and covenants to Agents and Lenders that,

              (a)        as of the date hereof, and after giving effect to the
terms hereof, there exists no Default or Event of Default under the Credit
Agreement or any of the other Loan Documents,

--------------------------------------------------------------------------------

 

              (b)        each representation and warranty made or deemed to be
made in this Amendment and in the Loan Documents is true and correct on and as
of the date of this Amendment (except to the extent that any such representation
or warranty relates to a prior specific date or period) and Borrowers hereby
reaffirm each of the agreements, covenants and undertakings set forth in the
Loan Documents and in each and every other agreement, instrument and other
document executed in connection therewith or pursuant thereto as if Borrowers
were making said agreements, covenants and undertakings on the date hereof,

              (c)        each Borrower has the power and is duly authorized to
enter into, deliver and perform this Amendment and

              (d)        this Amendment and each of the Loan Documents is the
legal, valid and binding obligation of each Borrower enforceable against it in
accordance with its terms.

            5.         Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same instrument. 

            6.         Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of, and the decisions of the courts in,
the State of Georgia.

[Signature Page Follows]


--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, Borrowers, the Agents and the Lenders have
caused this Amendment to be duly executed, all as of the date first above
written.

                                                                                   
“PARENT”

                                                                                   
MILLER INDUSTRIES, INC.

                                                                                   
By:       /s/ J. Vincent Mish                          
                                                                                               
J. Vincent Mish
                                                                                               
Chief Financial Officer

                                                                                   
“SUBSIDIARY MILLER BORROWERS”

                                                                                   
APACO, INC.
                                                                                   
B&B ASSOCIATED INDUSTRIES, INC.
                                                                                   
CHEVRON, INC.
                                                                                   
CENTURY HOLDINGS, INC.
                                                                                   
CHAMPION CARRIER CORPORATION
                                                                                   
COMPETITION WHEELIFT, INC.
                                                                                   
GOLDEN WEST TOWING EQUIPMENT
                                                                             
             INC.
                                                                                   
KING AUTOMOTIVE & INDUSTRIAL
                                                                     
                     EQUIPMENT, INC.
                                                                                   
MID AMERICA WRECKER &
                             
                                                             EQUIPMENT SALES,
INC. OF 
                                                                 
                         COLORADO
                                                                                   
MILLER FINANCIAL SERVICES GROUP,
                                                                             
              INC.
                                                                                   
MILLER/GREENEVILLE, INC.
                                                                                     
MILLER INDUSTRIES DISTRIBUTING,
                                                                          
                 INC.
                                                                                   
MILLER INDUSTRIES INTERNATIONAL,
                                                                              
             INC.
                                                                                   
MILLER INDUSTRIES TOWING
                                                            
                               EQUIPMENT INC.
                                                                                   
PURPOSE, INC.
                                                                                   
SONOMA CIRCUITS, INC.
                                                                                   
SOUTHERN WRECKER CENTER, INC.
                                                                                   
SOUTHERN WRECKER SALES, INC.

                                                                                   
By:        /s/ J. Vincent Mish                          
                                                                                               
J. Vincent Mish
                                                                                               
Vice President and Attorney-in-Fact of
                                                                                                
each entity listed above


--------------------------------------------------------------------------------

 

                                                                                   
“SUBSIDIARY ROADONE BORROWERS”

                                                                                   
ACKERMAN WRECKER SERVICE, INC.
                                                                                   
AETEX, INC., f/k/a A-EXCELLENCE
                                                                                   
TOWING CO.
                                                                                   
ALL AMERICAN TOWING SERVICES,
                                                                                             
INC.
                                                                                   
ALLIED GARDENS TOWING, INC.
                                                                                   
ALLIED TOWING AND RECOVERY, INC.
                                                                                   
A TO Z ENTERPRISES, INC.
                                                                                   
B-G TOWING, INC.
                                                                                   
BEAR TRANSPORTATION, INC.
                                                                                   
BTRCX, INC. f/k/a BERT’S TOWING
                                                                                             
RECOVERY CORPORATION
                                                                                   
BBSX, INC., f/k/a/ BOB BOLIN SERVICES,
                                                                                             
INC.
                                                                                   
BASIEX, INC., f/k/a/ BOB’S AUTO
                                                                                             
SERVICE, INC.

                                                                                   
BOB VINCENT AND SONS WRECKER
                                                                                             
SERVICE, INC.
                                                                                   
BRYRICH CORPORATION
                                                                                   
BTRX, INC.
                                                                                   
CAL WEST TOWING, INC.
                                                                                   
CARDINAL CENTRE ENTERPRISES, INC.
                                                                                   
CBTX, INC., f/k/a/ CEDAR BLUFF 24
                                                                                             
HOUR TOWING, INC.
                                                                                   
CENTRAL VALLEY TOWING, INC.
                                                                                   
CCASX, INC.
                                                                                   
CEX, INC., f/k/a CHAD’S INC.
                                                                                   
CLEVELAND VEHICLE DETENTION
                                                                                             
CENTER, INC.
                                                                                   
D.A. HANELINE, INC.
                                                                                   
DVREX, INC.
                                                                                   
DICK’S TOWING & ROAD SERVICE, INC.
                                                                                   
DOLLAR ENTERPRISES, INC.
                                                                                   
DSX, INC., f/k/a DUGGER’S SERVICES,
                                                                                           
            INC.
                                                                                   
DURU, INC.
                                                                                   
GARY’S TOWING & SALVAGE POOL,
  
                                                                                    
    INC.
                                                                                   
GOOD MECHANIC AUTO CO.
                                                                                             
OF RICHFIELD, INC.
                                                                                   
GREAT AMERICA TOWING, INC.
                                                                                   
GREG’S TOWING, INC.
                                                                                   
HTX, INC.
                                                                                   
KAUFF’S INC.

--------------------------------------------------------------------------------

 

                                                                                   
KAUFF’S OF FT. PIERCE, INC.
                                                                                   
KAUFF’S OF MIAMI, INC.
                                                                                   
KAUFF’S OF PALMS BEACH, INC.
                                                                                   
KEN’S TOWING, INC.
                                                                                   
LTSX, INC., f/k/a LAZER TOW SERVICES,
                                                                                             
INC.
                                                                                   
LASX, INC.
                                                                                   
LWKR, INC.
                                                                                   
LINCOLN TOWING ENTERPRISES, INC.
                                                                                   
MAEJO, INC.
                                                                                   
MEL’S ACQUISITION CORP.
                                                                                   
MGEX, INC.
                                                                                   
MSTEX, INC.
                                                                                   
MTSX INC.
                                                                                   
MURPHY’S TOWING, INC.
                                                                                   
P.A.T., INC.
                                                                                   
PEX, INC., f/k/a/ PIPES ENTERPRISES,
                                                                                             
INC.
                                                                                   
RMA ACQUISITION CORP.
                                                                                   
RRIC ACQUISITION CORP.
                                                                                   
RSX, INC., f/k/a RECOVERY SERVICES,
                                                                                             
INC.
                                                                                   
ROADONE, INC.
                                                                                   
ROADONE EMPLOYEE SERVICES, INC.
                                                                                   
ROAD ONE INSURANCE SERVICES, INC.
                                                                                   
ROAD ONE SERVICE, INC.
                                                                                   
ROAD ONE SPECIALIZED
                                                                                             
TRANSPORTATION, INC.
                                                                                   
ROADONE TRANSPORTATION AND
                                                                                             
LOGISTICS, INC.
                                                                                   
R.M.W.S., INC.
                                                                                   
SOUTHWEST TRANSPORT, INC.
                                                                                   
SUBURBAN WRECKER SERVICE, INC.
                                                                                   
TEXAS TOWING CORPORATION
                                                                                   
TPCTH, INC.
                                                                                   
TREASURE COAST TOWING, INC.
                                                                                   
TREASURE COAST TOWING OF MARTIN
                                                                                             
COUNTY, INC.
                                                                                   
TRUCK SALES & SALVAGE CO., INC.
                                                                                   
TWSX, INC.
                                                                                   
WSX, INC., f/k/a WES’S SERVICE
                                                                                             
INCORPORATED
                                                                                   
WESTERN TOWING; MCCLURE/EARLEY
                                                                                             
ENTERPRISES, INC.
                                                                                   
WILTSE TOWING, INC.
                                                                                   
WTC, INC.

--------------------------------------------------------------------------------

 

                                                                                   
WTEX, INC.
                                                                                   
ZTRX, INC., f/k/a ZEHNER TOWING &
                                                                                          
RECOVERY, INC.



                                                                                   
By:        /s/ J. Vincent Mish                          
                                                                                               
J. Vincent Mish
                                                                                              
Vice President and Attorney-in-Fact
                                                                                               
of each entity listed above



                                                                                   
“ADMINISTRATIVE AGENT,
                                                                                   
SYNDICATION AGENT AND EXISTING
                                                                                   
TITLED COLLATERAL AGENT”



                                                                                   
BANK OF AMERICA, N.A., as the
                                                                                   
Administrative Agent, Syndication Agent and
                                                                                   
Existing Titled Collateral Agent

                                                                                   
By:       /s/ John Olsen                                 
                                                                                   
Name:  John Olsen                                      
                                                                                   
Title:      Vice President                              


--------------------------------------------------------------------------------

 

                                                                                   
“LETTER OF CREDIT ISSUER”

                                                                                   
BANK OF AMERICA, N.A., as the letter of
                                                                                   
Credit Issuer

                                                                                   
By:       /s/ John Olsen                                 
                                                                                   
Name:  John Olsen                                      
                                                                                   
Title:      Vice President                              



                                                                                   
“COLLATERAL AGENT”

                                                                                   
THE CIT GROUP/BUSINESS CREDIT, INC.,
                                                                                   
as the Collateral Agent

                                                                                   
By:          /s/ Kenneth B. Butler                            
                                                                                   
Name:  Kenneth B. Butler
                                                                                   
Title:     Vice President

                                                                                   
“LENDERS”

                                                                                   
BANK OF AMERICA, N.A., as a Lender

                                                                                   
By:       /s/ John Olsen                                 
                                                                                   
Name:  John Olsen                                      
                                                                                   
Title:      Vice President                              

                                                                                   
THE CIT GROUP/BUSINESS CREDIT, INC.,
                                                                                   
as a Lender

                                                                                   
By:         /s/ Kenneth B. Butler                      
                                                                                   
Name:  Kenneth B. Butler
                                                                                   
Title:     Vice President

                                                                                   
FLEET CAPITAL CORPORATION,
                                                                                   
as a Lender

                                                                                   
By:         /s/ Wes Manus                                  
                                                                                   
Name:  Wes Manus
                                                                                   
Title:      VP



